956 F.2d 1162
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas GLADNEY, Plaintiff-Appellant,v.SOUTHERN RAILWAY COMPANY, Defendant-Appellee,andBrotherhood of Maintenance of Way Employees, Defendant.
No. 91-1598.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 24, 1992.Decided March 10, 1992.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Matthew J. Perry, Jr., District Judge.  (CA-84-3193-3-OB)
Thomas Gladney, appellant pro se.
Frank Huger Gibbes, III, Gibbes & Clarkson, Greenville, S.C., for appellee.
D.S.C.
AFFIRMED.
Before PHILLIPS and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Thomas Gladney appeals the district court's denial of Gladney's motion to reopen this employment discrimination action.   Our review of the record and other materials before us establishes that there was no abuse of discretion.   See Green v. Foley, 856 F.2d 660, 665 (4th Cir.1988), cert. denied, 490 U.S. 1031 (1989).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.